Citation Nr: 1021812	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-38 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acoustic 
neuroma.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1989 to June 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran claims service connection for an acoustic 
neuroma, a benign tumor that was first clinically noted in 
the record in 2004 (approximately 12 years after his 
separation from active duty) and treated by surgery in 2005.  
His service treatment records (STRs) do not show an acoustic 
neuroma.  His service separation examination revealed a 
sensorineural hearing loss, and service connection for 
hearing loss was granted by a 1996 rating decision.  He 
contends that the hearing loss is/was a symptom of his 
acoustic neuroma (and claims he had other symptoms of 
acoustic neuroma, including nausea and dizziness, since 
active duty).  While the Veteran was examined by VA in 
December 2004 to ascertain the presence of an acoustic 
neuroma, no findings were then made regarding the likely 
etiology of such disability, including whether the Veteran's 
complaints and his hearing loss noted on separation were 
early manifestations of the neuroma.  The factual evidence 
presented satisfies the "low threshold" criteria as to when 
a VA examination to secure a medical nexus opinion is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

The claim for TDIU is inextricably intertwined with the 
service connection claim; therefore, action on the TDIU claim 
must be deferred pending resolution of the claim for service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran to be examined by an 
appropriate physician to determine the 
likely etiology of his acoustic 
neuroma.  The examiner must review the 
Veteran's claims file in conjunction 
with the examination, and based on such 
review and examination of the Veteran, 
provide an opinion responding to the 
following:  

What is the likely etiology for the 
Veteran's acoustic neuroma?  
Specifically, is it at least as likely 
as not (a 50% or better probability) 
that the acoustic neuroma, is related 
to the elevated puretone 
thresholds/hearing loss found on his 
examination for separation from service 
in 1992, or to his claimed symptoms of 
dizziness and nausea since 1992?  See 
Layno v. Brown, 6 Vet. App. 465, 471 
(1994) (finding that 'competent 
testimony is . . . limited to that 
which the witness has actually 
observed, and is within the realm of 
his personal knowledge')..  The 
examiner must explain the rationale for 
all opinions given.  

2.  The RO should then readjudicate the 
claims of service connection for 
acoustic neuroma and for TDIU.  If 
either remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
matters must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

